IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JEFFREY D. SERVIN, ESQUIRE AND            : No. 250 EAL 2018
OSAGE CORP., D/B/A FIRST CITY             :
COMMUNICATIONS, INC.,                     :
                                          : Petition for Allowance of Appeal from
                   Petitioners            : the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
DUANE MORRIS LLP,                         :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.